            Case 2:19-cv-00287-JCC-BAT Document 42 Filed 09/15/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MA CRISTINA LOPEZ,                                  CASE NO. C19-0287-JCC-BAT
10                          Plaintiff,                    MINUTE ORDER
11           v.

12    LOUIS DEJOY, POSTMASTER GENERAL,
      UNITED STATES POSTAL SERVICE,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for a stay of
18
     proceedings (Dkt. No. 39). The parties represent that they have reached a tentative settlement
19
     and the parties’ and the Court’s resources would best be utilized by staying the case while the
20
     parties finalize the settlement. The Court, finding good cause, GRANTS the motion (Dkt.
21
     No. 39) and ORDERS that this case and all pending deadlines are STAYED so the parties can
22
     diligently work on reaching a final resolution. The parties must immediately notify the Court if
23
     they resolve this matter. If the parties cannot resolve this matter, they must immediately notify
24
     the Court and propose new deadlines.
25
     //
26


     MINUTE ORDER
     C19-0287-JCC-BAT
     PAGE - 1
           Case 2:19-cv-00287-JCC-BAT Document 42 Filed 09/15/20 Page 2 of 2




 1         DATED this 15th day of September 2020.

 2                                                  William M. McCool
                                                    Clerk of Court
 3
                                                    s/Tomas Hernandez
 4
                                                    Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0287-JCC-BAT
     PAGE - 2
